DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Regarding the limitation “wherein the restoring force is applied by either:(1) a piezoelectric actuator, or (2) varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery mode resonator”. 
Foreman teaches wherein the restoring force is applied by either:(1) a piezoelectric actuator, or (2) varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery mode resonator (Pages 193-194 and Figure 13, “In the Pound–Drever–Hall (PDH) method [199] an electronic feedback loop is implemented to lock the laser frequency to the WGM resonance” also “The PDH error signal [shown in the bottom of Fig. 13(b)] is obtained by demodulating the photodetector output and can be used to stabilize the frequency of the laser to the WGM.”).

Claim Objections
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 27 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 37 and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tapalian et al. (U.S. Publication No. 20030206693) in view of Foreman et al. (“Whispering gallery mode sensors”, see attached publication) and Savchenkov et al. (U.S. Publication No. 20130003766).
Regarding claim 27, Tapalian teaches a whispering gallery mode inertial sensor comprising: a whispering gallery mode resonator (Fig.1A, 20); an evanescent coupler (Fig.1A, 30) configured to couple with an evanescent field of the whispering gallery mode resonator so that light is transmitted to and received from the whispering galley mode resonator by the evanescent coupler (Paragraphs 32-33); a displacement sensor (Fig.1A, 70) configured to determine a displacement of the whispering gallery mode resonator according to the light received from the whispering gallery mode resonator by the evanescent coupler (Paragraph 33); a controller configured to determine an acceleration and/or rate of rotation experienced by the whispering gallery mode resonator based on the displacement of the whispering gallery mode resonator (Paragraph 55).
Tapalian is silent about the controller being further configured to apply a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator, wherein the restoring force is applied by either:(1) a piezoelectric actuator, or (2) varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery mode resonator; and a timing sensor configured to determine a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.
Foreman teaches the controller being further configured to apply a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator, wherein the restoring force is applied by either:(1) a piezoelectric actuator, or (2) varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery mode resonator (Pages 193-194 and Figure 13, “In the Pound–Drever–Hall (PDH) method [199] an electronic feedback loop is implemented to lock the laser frequency to the WGM resonance” also “The PDH error signal [shown in the bottom of Fig. 13(b)] is obtained by demodulating the photodetector output and can be used to stabilize the frequency of the laser to the WGM.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Foreman’s feedback loop to measure inertial in Tapalian’s accelerometer because it would increase sensitivity and accuracy of Tapalian’s accelerometer.
The combination of Tapalian and Foreman is silent about a timing sensor configured to determine a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.
Savchenkov teaches a timing sensor configured to determine a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator (Paragraphs 5 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.
Regarding claim 28, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the acceleration (Page 178, under title “Sensing Mechanisms”) and/or rate of rotation experienced by the whispering gallery resonator is determined according to an error signal generated by the controller in the closed feedback loop (Pages 193-194 and Figure 13).
Regarding claim 29, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the controller is configured to apply at least one of proportional, differential, and integral control within the closed feedback loop to determine the magnitude of the restoring force (Pages 193-194 and Figure 13).
Regarding claim 30, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches the change is caused by motion of the whispering gallery mode resonator (Paragraph 55).
Savchenkov further teaches wherein the timing signal is adjusted by controlling at least one of a frequency and an intensity of light used to generate the optical frequency comb in order to at least partially counteract changes of the whispering gallery mode resonator (Paragraphs 28-29).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.
Regarding claim 31, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the whispering gallery mode inertial sensor further comprises an actuator configured to apply the restoring force (Pages 193-194 and Figure 13).
Regarding claim 32, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the controller is configured to apply the restoring force by varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery resonator (Pages 193-194 and Figure 13).
Regarding claim 37, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Foreman further teaches wherein the predetermined mechanical state of the whispering gallery mode resonator is one of (1) a state in which the whispering gallery mode resonator is substantially stationary, and (2) a state in which the whispering gallery mode resonator vibrates in a first predetermined direction at a first predetermined frequency (Pages 193-194 and Figure 13).
Regarding claim 39, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches wherein the whispering gallery mode resonator is supported on a cantilever beam (Fig.1A, 40).
Regarding claim 40, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode resonator is supported by at least two cantilevers extending from the whispering gallery resonator to a frame.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have two cantilevers in Tapalian’s accelerometer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding claim 41, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches wherein the whispering gallery mode inertial sensor is configured to determine at least one of a linear acceleration and a rate of rotation experienced by the whispering gallery mode resonator in at least one direction (Paragraph 55).
Regarding claim 42, instant claim is proviso upon limitation “rate of rotation” not required by the claim 27; therefore, the limitation of instant claims do not come into force.
Regarding claim 43, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, Tapalian further teaches a position and navigation system comprising the whispering gallery mode inertial sensor, wherein the system is configured to determine at least one of a displacement and angle of rotation of the system according to at least one of a linear acceleration and rate of rotation determined by the whispering gallery mode resonator (Abstract and paragraph 55).
Tapalian is silent about the system is a timing system and the timing signal determined by the timing sensor.
Savchenkov teaches the system is a timing system and the timing signal determined by the timing sensor (Paragraphs 5 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.
Regarding claim 44, Tapalian teaches a method of operating a whispering gallery mode inertial sensor, wherein the whispering gallery mode inertial sensor includes a whispering gallery mode resonator  (Fig.1A, 20) and an evanescent coupler (Fig.1A, 30)  configured to couple with an evanescent field of the whispering gallery mode resonator, wherein the method comprises the steps of: supplying light to the evanescent coupler so that light is transmitted to and received from the whispering galley mode resonator by the evanescent coupler (Paragraphs 32-33); determining a displacement of the whispering gallery mode resonator according to the light received from the whispering gallery mode resonator by the evanescent coupler (Paragraph 33); determining an acceleration and/or rate of rotation experienced by the whispering gallery mode resonator based on the displacement of the whispering gallery mode resonator (Paragraph 55).
Tapalian is silent about applying a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator by either:(1) a piezoelectric actuator, or (2) varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery mode resonator; and determining a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.
Foreman teachesapplying a restoring force to the whispering gallery mode resonator in a closed feedback loop based on the displacement of the whispering gallery mode resonator in order to maintain a predetermined mechanical state of the whispering gallery mode resonator by either:(1) a piezoelectric actuator, or (2) varying at least one of an intensity and a frequency of light transmitted to the whispering gallery mode resonator by the evanescent coupler so as to control an optical force acting on the whispering gallery mode resonator (Pages 193-194 and Figure 13, “In the Pound–Drever–Hall (PDH) method [199] an electronic feedback loop is implemented to lock the laser frequency to the WGM resonance” also “The PDH error signal [shown in the bottom of Fig. 13(b)] is obtained by demodulating the photodetector output and can be used to stabilize the frequency of the laser to the WGM.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Foreman’s feedback loop to measure inertial in Tapalian’s accelerometer because it would increase sensitivity and accuracy of Tapalian’s accelerometer.
The combination of Tapalian and Foreman is silent about determining a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator.
Savchenkov teaches determining a timing signal based on an optical frequency comb produced by the whispering gallery mode resonator (Paragraphs 5 and 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Savchenkov’s timing sensor into Tapalian’s accelerometer because it would allow Tapalian’s whispering gallery mode resonator to produce very accurate clock signals.

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tapalian et al. (U.S. Publication No. 20030206693) in view of Foreman et al. (“Whispering gallery mode sensors”, see attached publication) and Savchenkov et al. (U.S. Publication No. 20130003766) and Lee et al. (U.S. Publication No. 20160069686).
Regarding claim 33, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode inertial sensor comprises at least two evanescent couplers arranged orthogonally to one another.
Lee teaches wherein the whispering gallery mode inertial sensor comprises at least two evanescent couplers arranged orthogonally to one another (As shown in Fig.1F, optical displacement transducers are orthogonally to one another).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s optical displacement transducer arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.
Regarding claim 34, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode inertial sensor comprises at least two displacement sensors configured to determine the displacement of the whispering gallery mode resonator in at least two orthogonal directions.
Lee teaches wherein the whispering gallery mode inertial sensor comprises at least two displacement sensors configured to determine the displacement of the whispering gallery mode resonator in at least two orthogonal directions (As shown in Fig.1F, optical displacement transducers are orthogonally to one another).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s optical displacement transducer arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.
Regarding claim 35, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the controller is configured to apply at least two restoring forces orthogonally to one another.
Lee teaches wherein the controller is configured to apply at least two restoring forces orthogonally to one another (Fig.1F, optical displacement transducers are orthogonally to one another and paragraph 80, each optical displacement transducer includes a laser source 161).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s optical displacement transducer arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.
Regarding claim 36, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 27 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the whispering gallery mode inertial sensor comprises at least two actuators arranged orthogonally to one another.
Lee teaches wherein the whispering gallery mode inertial sensor comprises at least two actuators arranged orthogonally to one another (Fig.1D).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Lee’s displacement actuator arrangement into Tapalian’s accelerometer because it would allow Tapalian’s accelerometer to measure displacement of Tapalian’s whispering gallery mode resonator in two directions.

Claims 38 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Tapalian et al. (U.S. Publication No. 20030206693) in view of Foreman et al. (“Whispering gallery mode sensors”, see attached publication) and Savchenkov et al. (U.S. Publication No. 20130003766) and Mohageg et al. (U.S. Publication No. 20110255094).
Regarding claim 38, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 44 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about wherein the predetermined mechanical state of the whispering gallery mode resonator is a state in which the whispering gallery mode resonator vibrates in a second predetermined direction at a second predetermined frequency.
Mohageg teaches wherein the predetermined mechanical state of the whispering gallery mode resonator is a state in which the whispering gallery mode resonator vibrates in a second predetermined direction at a second predetermined frequency (Paragraphs 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply at least two light beams to Tapalian’s whispering gallery mode resonator because it would make Tapalian’s whispering gallery mode resonator insensitive to resonator temperature.
Regarding claim 45, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 44 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about supplying light bi-directionally to the evanescent coupler in order to establish counter-propagating whispering gallery mode resonances within the whispering gallery mode resonator.
Mohageg teaches supplying light bi-directionally to the evanescent coupler in order to establish counter-propagating whispering gallery mode resonances within the whispering gallery mode resonator (As shown in Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply light bi-directionally to Tapalian’s evanescent coupler because it would make Tapalian’s compact.
Regarding claim 46, the combination of Tapalian, Foreman and Savchenkov teaches all the features of claim 44 as outlined above, the combination of Tapalian, Foreman and Savchenkov is silent about supplying at least two light beams between which at least one of frequency, intensity, phase, and polarization differs in order to establish at least two whispering gallery mode resonances of the light within the whispering gallery mode resonator.
Mohageg teaches supplying at least two light beams between which at least one of frequency, intensity, phase, and polarization differs in order to establish at least two whispering gallery mode resonances of the light within the whispering gallery mode resonator (Paragraphs 37-43).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to supply at least two light beams to Tapalian’s whispering gallery mode resonator because it would make Tapalian’s whispering gallery mode resonator insensitive to resonator temperature.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861